UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4606


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

VERNON WADE BAME, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:15-cr-00082-JAB-1)


Submitted:   May 31, 2016                     Decided:   July 6, 2016


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender, Winston-Salem,   North
Carolina, for Appellant. Terry Michael Meinecke, Assistant
United   States  Attorney,   Greensboro, North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vernon Wade Bame, Jr., pled guilty pursuant to a written

plea agreement to one count of possession of a firearm by a

felon in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).

The district court sentenced him to 60 months’ imprisonment, to

be followed by three years of supervised release.                                 On appeal,

Bame’s      counsel       has    filed      a       brief    pursuant       to    Anders      v.

California,        386 U.S. 738   (1967),        stating    that    there      are    no

meritorious grounds for appeal but questioning whether Bame’s

prior      North   Carolina          convictions       were    punishable        by     a   term

exceeding one year, and whether his sentence is procedurally

reasonable.         Bame was informed of his right to file a pro se

supplemental brief, but has not done so.

       In accordance with Anders, we have reviewed the record in

this    case     and     have    found     no   meritorious         grounds      for    appeal.

Bame’s assertion that his prior convictions were not punishable

for    a   term    exceeding         one   year      is     foreclosed      by   our     recent

decision in United States v. Barlow, 811 F.3d 133 (4th Cir.

2015), cert. denied, __ S. Ct. __, 2016 WL 1465057 (U.S. May 16,

2016) (No. 15-4114).             Moreover, in light of Barlow, the district

court      did   not     err    in    calculating         Bame’s    base    offense         level

pursuant to U.S. Sentencing Guidelines Manual § 2K2.1(a)(4)(A)

(2014), and his sentence is procedurally reasonable.                                   See Gall



                                                2
v.   United   States,   552 U.S. 38,   51   (2007).     Accordingly,   we

affirm the district court’s judgment.

      This court requires that counsel inform Bame, in writing,

of the right to petition the Supreme Court of the United States

for further review.      If Bame requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Bame.

      We dispense with oral argument because the facts and legal

contentions    are   adequately      presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       3